Title: To James Madison from John Mathieu, 18 June 1802
From: Mathieu, John
To: Madison, James


					
						Sir
						Naples 18th. June 1802.
					
					The Frigate Boston of the United States Capn. Mc.Neill being ready to sail this evening, I avail myself of this opportunity to send you a Statement of all the Ships belonging to the U.S. which came to this Port, and those of Messina, & Palermo since the 1st. of January last till the 30th. of June.
					I am very sorry to hear from said Capn. that Morocco has declared war to the U. S.  I have immediately written to all the Consuls, and Consular Agents in the Mediterranean—informing them of Same for the Government of the American Capn’s. who may be in their respective Ports.  I am Sir with the greatest Respect, Your Most obt. & Most humble Servant
					
						John Mathieu
					
					
						P.S. In this moment I received the inclosed Circular letter from Leghorn.  I am very unhappy to see our Commerce so interrupted by those Barberians, but that our Frigates will give a good account of them.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
